Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1	Applicant’s claims 1-26 filed 09/04/2019 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.	Claim 1 recites the limitation “each of the user “ in lines 4 and 7 which relates to many users, but lines 3 and 4 of the claim recite “a user” and “the user” which renders the t “each of the user” indefinite and ambiguous and rendering the scope of the claim 1 and its dependent claims 2-26 indefinite.
Examiner suggests to amend “each of the user” limitations to –the user—to overcome the above rejection.
   

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6, 7, 9, 10, 13, 14, 19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to predict and propose the one or more customized garments for the user based on the machine learning”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s Specification discloses only in paragraph 0028 that machine learning is applied to optimize the customization and manufacturing process and/or make recommendations to consumers, designers, and manufacturers along the supply chain, but does not disclose any specific steps/functions as how the process of predicting and proposing Note: It is not an enablement rejection.
	
Claims 7, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual representation is configured to update in real time based on learned personalization information or based on newly received body information by the virtual development environment” and “The garment production system according to Claim 8, wherein the virtual representation is configured to update in real time based on newly received personalization information”,  which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s Specification discloses paragraphs 0024—0025 that finished garment is simulated in real time with the exact components selected by the customer placed on a dimensionally accurate avatar and providing the ability to simulate in real time almost thousands of possible combinations and produce an infinite number of combinations for unique garments, but does not disclose any specific steps/functions as how the process of updating in real time based on learned personalization information by the virtual development environment is carried out. Note: It is not an enablement rejection.

 9, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to automatically re-customize garments for the user based on received changes to the personalization information or received changes to the body information”, which was not described in the specification in Note: It is not an enablement rejection. 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to combine the one or more customized garments from the user and the additional users to optimize printing, spreading, cutting, and sewing”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s Specification which does not describe any steps for combing the one or more customized garments from the user and the additional users to optimize printing, spreading, cutting, and sewing. Note: It is not an enablement rejection. 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to “comprising a sensor configured to identify garments according to a fiber scan and confirm the same to the virtual development environment.”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint comprising a sensor configured to identify garments according to a fiber scan and confirm the same to the virtual development environment. Note: It is not an enablement rejection. 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to “the virtual development environment is further configured to suggest an optimum fit, style, fabric, color, and pattern of the fabric based on an intended customized garment”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s Specification which does not describe any steps for the virtual development environment is further configured to suggest an optimum fit, style, fabric, color, and pattern of the fabric based on an intended customized garment. Note: It is not an enablement rejection. 

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the virtual development environment is further configured to “the virtual development environment is further configured to automatically manufacture additional one or more garments for the user based on received personalization information”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. configured to automatically manufacture additional one or more garments for the user based on received personalization information.  Note: It is not an enablement rejection. 
	Note: If Applicant does not agree with the above rejections, he is advised to provide as how the respective claim limitations are supported in the Specification outlining the steps needed for implementing the recited steps.

4.	Patent eligibility: The limitations of independent claim 1 comprising, “  a virtual development environment configured to: receive and store in a database thereof body information relating to a user; establish measurements for each of the user based on the body information; display, on a display device connected to the virtual development environment, a virtual representation of the user using the established measurements; customize one or more garments for each of the user based on the established measurements; display, on the display device, a virtual representation of the one or more customized garments on the virtual representation of the user; receive and store in the database personalization information relating to the user regarding the one or more customized garments; and alter the one or more customized garments and the virtual representation thereof based on the received personalization information”, when reviewed under “2019 PEG” , as drafted, do not recite limitations falling within “Certain Methods of Organizing Human Activity”, or “Mental Process” or “Mathematical Concepts”.  Accordingly claim 1 and its subsequent claims 2-26 are patent eligible.


Claim Rejections - 35 USC § 102

5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 1-13, 15-17, 19-21, 23-26 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2)  as being anticipated by Adeyool et al. [US 20140176565 A1]; hereinafter Adeyoola

Regarding claim 1, Adeyoola teaches a garment production system, comprising: 
a virtual development environment configured to: receive and store in a database thereof body information relating to a user; establish measurements for each of the user based on the body information; display, on a display device connected to the virtual development environment, a virtual representation of the user using the established measurements [see paras 0088 and 0089 and Fig.3 display a Metail system providing and implementing the virtual  environment for generating and sharing a virtual body model of a person, created with a small number of measurements and a single photograph, combined with one or more images of The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise. …”. Also see para 0040. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not. ]
customize one or more garments for each of the user based on the established measurements; display, on the display device, a virtual representation of the one or more customized garments on the virtual representation of the user [see paras 0036 and 0040 which allow customer to customize the garment matching his measurements corresponding to his accurate virtual body model and displayed on the user’s device. Para 0036, “The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise”,  and para 0040, “ The system provides a method of generating a virtual body model, in which a user takes a photograph of their body which is then processed by a computer system to generate and display a virtual body model using, at least, the body image and the user is presented with controls that enable the shape and/or measurements of the virtual body model to be altered to more accurately match the user's real or perceived shape and/or measurements, in which the user is presented with an on-screen field or control that enables the user to provide feedback about the accuracy of the virtual body model.”. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not];
receive and store in the database personalization information relating to the user regarding the one or more customized garments [see para 0028 wherein Adeyoola teaches The system needs only a small number of body measurements annotating a single photograph to enable the system to create an accurate 3d body model: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest” and receiving user’s personal preferences for color, material, shape, see para 0396, “The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”; and 
alter the one or more customized garments and the virtual representation thereof based on the received personalization information [see paras 0020, 0254, 0256-0257, disclose that based on altered personal information of the user related to his shape, size, height, etc. the system displays the altered virtual representation with the garment on the altered virtual model of the user] .

Regarding claim 2, Adeyoola teaches that the garment production system according to Claim 1, wherein said body information is received via one or more of: scanning; manual input: machine learning by the virtual development environment; and heuristics by the virtual development environment [ see para 0616 which discloses that body measurements can be obtained using depth scanning sensors, para 0937 teach using machine learning techniques, and paras 0028 and 0039 teach using manual inputs such as a photograph. Since the requirement, as claimed is one only, Adeyoola teachings read on the claim as drafted. ].

Regarding claim 4, Adeyoola teaches that the garment production system according to Claim 1, wherein said body information comprises one or more of gender, height, weight, age,  next step is that the user is given options (e.g. two) on how to create the body model. One option is for the user to enter measurements of her body and then the body model will be created from those measurements. An alternative option is that the user uploads a photo and annotates that photo and also provides the height and weight. The system will then create a body model representing the user.”]
.

Regarding claim 5, its limitations “ The garment production system according to Claim 1, wherein said personalization information is received via one or more of: scanning; manual input; and machine learning by the virtual development environment; and heuristics by the virtual development environment” are already covered in the analysis of claim 2 , see para 00396 teaching using machine learning to obtain personalization information related to his face, eyes,  and personal information including preferences for material, shape, and color “ the search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”]

Regarding claims 8-9, Adeyoola teaches that the garment production system according to Claim 1, wherein said personalization information is updated in the database to reflect received changes to preferences for the user, and wherein the virtual development  environment is further configured to automatically re-customize garments for the user based on received changes to the personalization information  [see para 00396 teaching using machine learning to obtain personalization information related to his face, eyes,  and personal information including preferences for material, shape, and color “ the search can try to provide an absolute That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”]
.
Regarding claim 11, Adeyoola teaches that the garment production system according to Claim 1, wherein said personalization information comprises one or more of preferred fit, style, fabric, color, and pattern of the user [see para 00396 teaching using machine learning to obtain personalization information related to his face, eyes,  and personal information including preferences for material, shape, and color “ the search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”]


Regarding claim 12, the limitations, “The garment production system according to Claim 1, wherein said body information is updated to reflect received changes to the body information of the user”, ate already covered in the analysis of claims 8-9 and such changes can be stored in a database  [see para 0260, “ There is provided a method of generating photo-realistic images of a garment combined onto a virtual body model, in which a physical garment is photographed in different lighting conditions and digital images for the garment in each of those different lighting conditions is stored on a database”.

Regarding claim 13, the limitations, “The garment production system according to Claim 12, wherein the virtual development environment is further configured to automatically re-

	Regarding claim 15, Adeyoola teaches that the  garment production system according to Claim 1, wherein the virtual representation is three-dimensional [see para 0373, “ The method may be one comprising a computer system which then generates an accurate 3D virtual body model and displays that 3D virtual body model on screen. The method may be one where a computer system is a back-end server”].

Regarding claim 16, Adeyoola teaches that the garment production system according to Claim 1, wherein the virtual development environment is further configured to initiate manufacture of the one or more customized garments [see para 0035]. 

Regarding claim 17, Adeyoola teaches that the garment production system according to Claim 16, wherein the virtual development environment is further configured to store in the database received information regarding one or more of: satisfaction of the one or more users based on feedback or repeated orders; returns of the one or more customized garments for the user; genealogy of the one or more fabrics; prior order history for the user; and order history of additional users with similar likes and attributes [See Adeyoola para 0040 disclosing receiving feedback on the accuracy of the virtual body model; see para 0358 disclosing receiving how satisfied the user is with the body model; see para 0365 disclosing receiving prior order history of the user and other users history user’s satisfaction]. 


Regarding claim 19, Adeyoola teaches that the garment production system according to Claim 17, wherein the virtual development environment is further configured to re-customize the one or more garments for the user based on the received information regarding satisfaction of 

Regarding claim 20, Adeyoola teaches that the garment production system according to Claim 16, wherein the virtual development environment is further configured to initiate manufacture of the one or more customized garments [see para 0035] and the garment to be manufactured can be by combining a plurality of the one or more customized garments [see para 0316 which discloses layering clothes together having a shirt under a jacket and a skirt under a long coat].

Regarding claim 21, Adeyoola teaches that the garment production system according to Claim 17, wherein the virtual development environment is further configured to combine the one or more customized garments from the user [see para 0316 “In the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat”] and the additional users [see para 0365 which discloses considering garments viewed by other users]. The claim and he Specification does not provide any steps or description as how combining one or more customized garments from the user and additional user results in the intended use of optimizing, printing, spreading, cutting, and sewing. Since Adeyoola teaches combining one or more customized garments and from additional users it reads on the intended use of optimizing, printing, spreading, cutting, and sewing


Regarding claim 23, Adeyoola teaches that the garment production system according to Claim 1, wherein the virtual development environment is further configured to identify an amount 

	Regarding claim 24, Adeyoola teaches that  garment production system according to Claim 1, wherein the virtual development environment is further configured to suggest an optimum fit, style, fabric, color, and pattern of the fabric based on an intended customized garment by providing the best match to the identified garments based on color, material, shape and the user’s preferences [see para 0396, “    The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale.”

Regarding claim 25, Adeyoola teaches that the garment production system according to Claim 1, wherein the virtual development environment is further configured to automatically manufacture additional one or more garments for the user based on received personalization information [see paras 0035, and 0372]. 

Regarding claim 26, Adeyoola teaches that the garment production system according to Claim 1, wherein the virtual development environment is further configured to connect the user with manufacturers and designers in an online marketplace [see paras 0035 and 0372, wherein the data is provided for a manufacturer to enable him manufacture the customized garment]. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 3, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Official Notice.

Regarding claims 3, and 6, Adeyoola teaches all the limitations of claims 1-2, as analyzed above including machine learning techniques to receive body measurements but fails to further teach that the system is further configured to predict and propose the one or more customized garments for the user based on the machine learning. Applicant’s disclosure simply states conclusively using machine learning for optimization but does not discloses any specific steps or algorithms to be used. Under the broadest reasonable interpretation, machine learning is a process wherein computer systems that are able to learn and adapt without following explicit instructions by using algorithms draw inferences from patterns in data. Since the Applicant has not provided any specific definition, steps or instructions as how the Machine learning is implemented, Examiner takes Official Notice of the well-known concept of using 

	Regarding claim 6, the limitations are similar to the limitations of claim 3 and therefore claim 6 is analyzed and rejected as being unpatentable over Adeyoola in view of Official Notice on the same basis as established for claim 3.

Regarding claim 18, Adeyoola teaches all the limitations of claims 1, 16-17, as analyzed above but does not wherein said received information is stored on an online ledger. Examiner takes Official Notice of the popular blockchain concept which is an online public ledger and in which transaction information can be stored. In view of the Official Notice it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Adeyoola to incorporate the concept of storing information about the user on a blockchain an online public ledger so that the information is recorded after suitable authentication and verification by the public ledger participants. 


5.2.	Claims 7, 10, and 14 are ejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of CA2752888 A1 to Lang et al., hereinafter Lang

With respect to the limitations of claims 7, 10, and 14, “7. The garment production system according to Claim 5, wherein the virtual representation is configured to update in real time based on learned personalization information by the virtual development environment, 10. The garment production system according to Claim 8, wherein the virtual representation is configured to update in real time based on newly received personalization information, and 14. The garment production system according to Claim 12, wherein the virtual representation is configured to update in real time based on newly received body information” Adeyoola teaches receiving personalization information, updating newly received personalization information, updating newly received body information, as already discussed for claims 5, 8, and 12 above but fails to disclose that such updating is done in real time. In the same field of endeavor of gathering information online, Lang teaches updating received information in real time [See Lang, page 20 “ Data processing mechanism 2500 can be configured in some embodiments to receive the updated data for operational data set 1300 in real time as soon as cleared through network 1500. Upon receipt of updated data for operational data set 1300, data processing mechanism 2500 can update combined data set 2511 in database 2510 in real time and thereby refresh the data available for reports 2530. As a result, data gathering mechanism can generate reports 2530 based on combined data set 2511, as updated in real time, such that reports 2530 can provide timely and/or current information to clients 2700”]. .In view of Lang it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Adeyoola to incorporate the concept of updating receiving personalization information, updating newly received personalization information, updating newly received body information, in real time so that the information, as shown in Lang, can be timely refreshed. Therefore, the limitations of claims 7, 10, and 14 are obvious over Adeyoola in view of Lang.




6.	Claim 22 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming rejection under 35 USC 112 (a), see above.
Regarding claim 22, the prior art of record neither teaches nor render obvious the limitations, the garment production system according to Claim 1, further comprising a sensor configured to identify garments according to a fiber scan and confirm the same to the virtual development environment.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	KR 20160133893 A, see Abstract] teaches ordering customized garments based on the fabrics and detailed designs selected by the user including providing an image of a virtual model of an avatar or a user wearing personalized clothing through a user device, and a user can acquire information on a user's personal appearance when wearing personalized clothing. Further, the custom clothing ordering device can recommend customized clothing to the user taking into account additional information (age, use, occupation, price, taste, etc.).
	(ii)	Anger [US 20190287150 A1 see para 0010] discloses using non-invasive body scan, facilitating custom tailored clothing for the end user. During body scan the body map is configured by obtaining sensitive measurements relating to the dimensions of the end user Scanned data is aggregated after many scans are completed.
	(iii)	Choi et al. [US 20180012385 A1, see para 0059] discloses a web application architecture that enables online fitting/resizing of the garment to the 3D avatar along with the automatic adjustment of the 3D avatar according to the customer's body measurement. 

	 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625